DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the communication filed on 06/29/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 77-96 are allowed. 
By interpreting the claims in light of the disclosure (fig. 4-6 and associated portions in the specification) and the Remarks on 06/29/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, including “sending a plurality of messages to respective first nodes in a network including a list of indications associated with services;
receiving, from each of the respective first nodes, a list of indications associated with services associated with that first node, wherein the services are provided by at least a second;
receiving a data object based on a service request associated with a wireless device, from a third node, including a request for a plurality of services and selecting a second node for each of the plurality of services, wherein at least two of the selected second nodes are different second nodes, wherein charging and quality of service (QoS) information for at least two of the plurality of services
are stored with the at least two of the selected second nodes, wherein the at least two of the selected second nodes are selected based on the list of indications from the first nodes;
receiving first and second packets associated with the wireless device, wherein the first packet is associated with a first service of the plurality of services for the first packet, wherein the second packet is associated with a second service of the plurality of services for the second packet, and wherein the first service is different from the second service;
receiving first and second packets associated with the wireless device, wherein the first packet is associated with a first service of the plurality of services for the first packet, wherein the second packet is associated with a second service of the plurality of services for the second packet, and wherein the first service is different from the second service;
sending to one of a plurality of fourth nodes the first packet based on the second node selected for the first service; and
sending to one of a plurality of fourth nodes the second packet based on the second node selected for the second service.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452